Citation Nr: 1821769	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  10-12 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for the service-connected left ankle anterior tibialis tendonitis (left ankle disability).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel

INTRODUCTION

The Veteran, who is the appellant, had active service in the U.S. Army from July 1997 to January 2005.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of the hearing is of record. 

In a March 2015 decision, the Board adjudicated a number of issues, including entitlement to a higher (compensable) initial disability rating for the left ankle disability from January 16, 2005 to September 28, 2007, and in excess of 10 percent thereafter.  The Board granted an initial 10 percent rating for the left ankle disability from January 16, 2005 to September 28, 2007 and denied an initial rating in excess of 10 percent for the entire rating period from January 16, 2005, forward.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court) the portion of the Board's decision denying a higher initial rating in excess of 10 percent for the period from January 16, 2005, forward, for the service-connected left ankle disability.  The Board's decision was partially vacated pursuant to an October 2015 Joint Motion for Partial Remand (Joint Motion) on the basis, in the context of notations of pain on movement and ankle pain with plantar flexion, the July 2014 VA examiner failed to assess or specify range of motion lost due to pain.  

For this reason, in February 2016, the Board remanded the initial rating appeal for the left ankle disability for a supplemental VA medical opinion to ascertain any functional loss and additional limitation of motion after repetitive testing attributable to pain or pain on motion for the service-connected left ankle disability, and subsequent readjudication of the appeal.  Pursuant to the Board's remand directives, a VA examination was provided in March 2017, and a supplemental VA medical opinion was provided in May 2017.  The May 2017 VA medical opinion specifically notes that there was no functional loss after repetitive testing attributable to pain or pain on motion associated with the disability, and there was no additional limitation of motion after repetitive testing attributable to pain as evidenced by range of motion testing and subsequent readings after three repetitions.  The case now returns to the Board after satisfactory completion of the ordered development; therefore, there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 
22 Vet. App. 97 (2008).

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) (2012) and 38 C.F.R. § 20.900(c) (2017).


FINDING OF FACT

For the entire initial rating period from January 16, 2005, forward, the service-connected left ankle disability was manifested by left ankle pain during flare-ups occurring approximately two to three times a week, intermittent periods of stiffness, and moderate loss of left ankle motion.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for the service-connected left ankle disability are not met or approximated for any period.  
38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5024-5271 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In this case, the Veteran is challenging the initial disability ratings assigned following the grant of service connection.  The Court has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Furthermore, under 38 C.F.R. 
§ 3.159(b)(3)(i), there is no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this case.  For these reasons, the Board finds that no further notice, beyond that afforded in the context of the claim for service connection, is needed under the VCAA.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VLJ who conducts a hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the Board hearing, the VLJ asked several questions in order to elicit testimony regarding past and current symptoms, treatment, and functional impairment for the service-connected left ankle disability.  No overlooked, missing, or outstanding evidence was identified at the Board hearing.  Neither the Veteran nor the representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).  In consideration of the foregoing, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were met.  

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

The RO provided VA examinations in December 2007, July 2014, and March 2017.  A supplemental VA medical opinion was obtained in May 2017.  The collective VA examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeal.  The VA examiners considered an accurate history of the left ankle disability as provided through interview of the Veteran and review of the record, and performed thorough examinations; therefore, the VA examiners had adequate facts and data regarding the history and condition of the left ankle disability when reporting left ankle symptoms and functional impairment.  For these reasons, the Board finds that the VA examination report is adequate for rating purposes, and there is no need for further VA examination.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  

Disability Rating Legal Criteria

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment. The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Court has held that the provisions of 38 C.F.R. § 4.59 have bearing even with respect to joint disorders that do not involve arthritis.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court determined that the above regulation provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, which involve residuals of injuries in non-arthritis contexts.  

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. 
§§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

Initial Rating Analysis for Left Ankle Disability

For the entire initial rating period (from January 16, 2005), the left ankle disability was rated under the rating criteria at 38 C.F.R. § 4.71a, under hyphenated DC 5024-5271 for tenosynovitis, rated as limitation of ankle motion.  Under DC 5271, a 10 percent rating is provided for moderate limited motion of the ankle.  A maximum 20 percent rating is assigned for marked limited motion of the ankle.  Normal ankle dorsiflexion is 20 degrees, and normal plantar flexion is 45 degrees.  38 C.F.R. 
§ 4.71 (Plate II) (2017).  

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding of marked limited motion of the left ankle, so the criteria for an initial disability rating in excess of 10 percent under 
DC 5271 are not approximated or met for any period.  Throughout the initial rating period, the left ankle disability was manifested by limitation of dorsiflexion to 5 degrees (out of 20 degrees) and limitation of plantar flexion to 25 degrees (out of 45 degrees), including after consideration of orthopedic limiting factors (38 C.F.R. §§ 4.40, 4.45, 4.59, Deluca).  Considered together with the March 2017 VA medical opinion that the left ankle disability was of mild to moderate severity, the Board finds that, under the facts of this case, the 15 degree loss demonstrated on left ankle dorsiflexion, and the 20 degree loss demonstrated on left ankle plantar flexion amounts to no more than moderate limitation of left ankle motion, which is consistent with a 10 percent schedular rating; therefore, a higher initial rating under DC 5271 is not warranted for any period.  38 C.F.R. §§ 4.3, 4.7. 

The Board notes that no higher or separate schedular rating is warranted under any of the other diagnostic codes pertaining to the ankle.  The evidence shows that the left ankle disability is not manifested by ankylosis; therefore, a higher rating is not warranted under either DC 5270 for ankle ankylosis or DC 5272 for subastragalar or tarsal joint ankylosis.  Also, the evidence does not show that the left ankle has undergone astragalectomy or is manifested by malunion of os calcis or astragalus; therefore, a higher rating under DC 5274 or DC 5273 is not warranted.  38 C.F.R. 
§ 4.71a.

Extraschedular Referral Analysis 

The Board has further considered whether the initial rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the Board does not find any functional impairment or symptoms that are not already encompassed by the 10 percent schedular rating under DC 5271.  The schedular rating criteria contemplate the impairments and symptoms associated with the ankle disability.  For the entire initial rating period from the service-connected left ankle disability has been manifested by left ankle pain during flare-ups occurring approximately two to three times a week, intermittent periods of stiffness, and moderate loss of left ankle motion.  The 10 percent schedular rating for moderate limitation of ankle motion contemplates such symptomatology and the resultant functional impairment (e.g., reported limitations of squatting and climbing and descending stairs, which is part of, like, and analogous to moderate limitation of ankle motion).  The functional effects of pain, weakness, swelling, and effusion have been taken into account as limiting motion or function, and are incorporated into the schedular rating criteria, so are contemplated in the assigned rating.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 205-06.  The symptoms and functional impairment of the left ankle disability are contemplated in the 10 percent 

schedular rating for the left ankle disability; therefore, because the left ankle symptomatology and associated functional impairment are fully contemplated by the 10 percent schedular rating criteria, the schedular criteria are adequate to rate the left ankle disability, and no referral for extraschedular consideration is required.  38 C.F.R. § 3.321. 


ORDER

An initial disability rating in excess of 10 percent for the service-connected left ankle disability for the entire rating period is denied.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


